Dorsey, J.,
delivered the opinion of this court.
The appeal in this case must be dismissed, the record having been prematurely transmitted to this court. The Chancellor had not passed a final decree on all the matters in controversy between the parties, but had expressly reserved a portion of them for further adjudication. The object in praying the appeal and filing the appeal bond, was not to effect an immediate removal of the cause to the Court of Appeals; but for the purpose of suspending that portion of the Chancellor’s decree, which directed the sale of the specific property in dispute, until he should pass a final decree on all the matters in controversy; when agreeably to the act of 1830, ch. 185, sec. 1, the whole case might properly be brought up for review in this court.
The court will sign an order dismissing the appeal, and remanding the case to the Court of Chancery, that such further proceedings may be had thereon, as the nature of the case may require. appeal dismissed.
(Jiote.) Act of 1841, chapter 11. A Bill entitled, an act to repeal certain portions of the act, passed at December session eighteen hundred and thirty, chapter one hundred and eighty-five, entitled, an act to prevent unnecessary expense and *365delay in prosecuting appeals from courts exercising equity jurisdiction in this Slate.
Section 1. Be it enacted by the General Assembly of Maryland, That so much of the first section of the said act, as takes away the immediate right of appeal from any decree or order of the Court of Chancery, or any county court, sitting as a court of equity, for the sale, conveyance or delivery of’ real or personal property, or the payment of money, unless such delivery or payment be directed to be made to a receiver, to be appointed by such court, be, and the same is hereby repealed ; and that from any such decree or order heretofore passed, or hereafter to be passed, the right of an immediate appeal is hereby given.
Section 2. And be it further enacted, That the benefit of the preceding section shall be extended to appeals already taken, as well as to those hereafter to be taken; and the Court of Appeals shall proceed to hear and determine such appeals, as if the right of appeal had existed at the time such appeals were taken.